
	
		II
		110th CONGRESS
		2d Session
		S. 3107
		IN THE SENATE OF THE UNITED STATES
		
			June 10, 2008
			Mr. Bingaman (for
			 himself and Mr. Hatch) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To require the payment of compensation to members of the
		  Armed Forces and civilian employees of the United States who were forced to
		  perform slave labor by the Imperial Government of Japan or by corporations of
		  Japan during World War II, or the surviving spouses of such members, and for
		  other purposes. 
	
	
		1.Payment of compensation to
			 members of the Armed Forces and civilian employees of the United States
			 captured by Japan and forced to perform slave labor during World War
			 II
			(a)FindingsCongress
			 makes the following findings:
				(1)During World War
			 II, members of the Armed Forces of the United States fought valiantly against
			 the Armed Forces of Japan in the Pacific. In particular, from December 1941
			 until May 1942, members of the Armed Forces of the United States fought
			 courageously against overwhelming Armed Forces of Japan on Wake Island, Guam,
			 the Philippine Islands, including the Bataan Peninsula and Corregidor, and the
			 Dutch East Indies, thereby preventing Japan from accomplishing strategic
			 objectives necessary for achieving a preemptive military victory in the Pacific
			 during World War II.
				(2)During initial
			 military action in the Philippines, members of the Armed Forces of the United
			 States were ordered to surrender on April 9, 1942, and were forced to march 65
			 miles to prison camps at Camp O'Donnell, Cabanatuan, and Bilibid. More than
			 10,000 people of the United States died during the march (known as the
			 Bataan Death March) and during subsequent imprisonment as a
			 result of starvation, disease, and executions.
				(3)Beginning in
			 January 1942, the Armed Forces of Japan began transporting United States
			 prisoners of war to Japan, Taiwan, Manchuria, and Korea to perform slave labor
			 to support Japanese industries. Many of the unmarked merchant vessels in which
			 the prisoners were transported (known as Hell Ships) were
			 attacked by the Armed Forces of the United States, which, according to some
			 estimates, killed more than 3,600 people of the United States.
				(4)Following the
			 conclusion of World War II, the Government of the United States agreed to pay
			 compensation to former prisoners of war of the United States, amounting to
			 $2.50 per day of imprisonment. This compensation, paid from assets of Japan
			 frozen by the Government of the United States, is wholly insufficient to
			 compensate fully such former prisoners of war for the conditions they endured.
			 Neither the Government of Japan nor any corporations of Japan admit any
			 liability requiring payment of compensation.
				(5)Other countries,
			 including Canada, the United Kingdom, Isle of Man, Norway, the Netherlands, New
			 Zealand, and Australia have previously awarded such a compensation to their
			 surviving veterans who were captured by the Japanese during World War II and
			 required to perform slave labor. Currently, the United States is the only
			 Western Allied power that has not awarded similar compensation to these
			 distinguished heroes of World War II who were prisoners of war of Japan.
				(b)PurposeThe
			 purpose of this section is to recognize, by the provision of compensation, the
			 heroic contributions of the members of the Armed Forces and civilian employees
			 of the United States who were captured by the Japanese military during World
			 War II and denied their basic human rights by being forced to perform slave
			 labor by the Imperial Government of Japan or by corporations of Japan during
			 World War II.
			(c)DefinitionsIn
			 this section:
				(1)Covered veteran
			 or civilian interneeThe term covered veteran or civilian
			 internee means any individual who—
					(A)is a citizen of
			 the United States;
					(B)was a member of
			 the Armed Forces, a civilian employee of the United States, or an employee of a
			 contractor of the United States during World War II;
					(C)served in or with
			 the Armed Forces during World War II;
					(D)was captured and
			 held as a prisoner of war or prisoner by Japan in the course of such service;
			 and
					(E)was required by
			 the Imperial Government of Japan, or one or more corporations of Japan, to
			 perform slave labor during World War II.
					(2)Slave
			 laborThe term slave labor means forced servitude
			 under conditions of subjugation.
				(d)Payment of
			 compensation required
				(1)In
			 generalSubject to the availability of appropriated funds, the
			 Secretary of Defense shall pay compensation to each living covered veteran or
			 civilian internee, or to the surviving spouse of a covered veteran or civilian
			 internee, in the amount of $20,000.
				(2)Rebuttable
			 presumptionAn application for compensation submitted under this
			 section by or with respect to an individual seeking treatment as a covered
			 veteran or civilian internee under this section is subject to a rebuttable
			 presumption that such individual is a covered veteran or civilian internee if
			 the application on its face provides information sufficient to establish such
			 individual as a covered veteran or civilian internee.
				(e)Relationship to
			 other paymentsAny amount paid to a person under this section for
			 activity described in subsection (c)(1)(D) is in addition to any other amount
			 paid to such person for such activity under any other provision of law.
			(f)Inapplicability
			 of taxation or attachmentAny amount paid to a person under this
			 section shall not be subject to any taxation, attachment, execution, levy, tax
			 lien, or detention under any process whatever.
			
